DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2021 and 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,126,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is anticipated by the claims of the patent.
Independent claims 1, 11 & 16 of the instant application are mapped to claims 1, 12 & 17 of the patent. Claims 2, 12, & 17 of the instant application are mapped to claims 2, 13, & 18 of the patent. Claims 3, 13 & 18 of the instant application are mapped to claims 3-4, 14 & 19 of the patent. Claims 4-5, 14-15 & 19-20 of the instant application are mapped to claims 5-6, 15-16 & 20 of the patent. Claims 6-10 of the instant application are mapped to claim 7-11 of the patent. 
Instant Application No. 17/399,209
US Patent No. 11,126,752
1. A computer-implemented method comprising:
1. A computer-implemented method comprising:
 receiving, by a security authentication engine (SAE) of a computing system, a metadata signature from an electronic component of the computing system;
 requesting, by a security authentication engine (SAE) of a computing system and from an electronic component of the computing system, a metadata signature specific to the electronic component; receiving, by the SAE, the metadata signature from the electronic component, the metadata signature being derived from an error-check/error-correct code paired with a computer code embedded in the electronic component;
encrypting, by the SAE, the metadata signature to generate a first encrypted metadata;
encrypting, by the SAE, the metadata signature to generate a first encrypted metadata; 
and determining, by the SAE, that the first encrypted metadata substantially matches a first key associated with the electronic component and stored in the SAE, and in response: providing, by the SAE, the first key to the electronic component as a validation key to be used by the electronic component in communications with other electronic components of the computing system.
and determining, by the SAE, that the first encrypted metadata substantially matches a first key associated with the electronic component and stored in the SAE, and in response: providing, by the SAE, the first key to the electronic component as a validation key to be used by the electronic component in communications with other electronic components of the computing system.



Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting Rejection, set forth in this Office action, is overcome.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: After a fully conducted search and consideration, the prior art taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Buffard et al. (US Pub No. 2019/0238555) discloses enabling secure communication between electronic control units (ECUs) in a vehicle. The system may include a first and second ECU from a plurality of ECUs in the vehicle. The first ECU is to enable secure communication between the plurality of ECUs by performing operations that include provisioning the second ECU with authentication data for authenticating messages exchanged with a third ECU and provisioning the third ECU with a set of security keys to enable the third ECU to securely exchange messages with the second ECU. The second ECU receives, from the third ECU, a secure message that is cryptographically signed using a security key from the set of security keys provisioned to the third ECU, and the second ECU authenticates the secure message by comparing the authentication data with an authentication signal (Buffard, Abstract), Takada et al. (US Pub No. 2020/0153636) discloses a communication device stores a first secret key and a first public key, and the on-vehicle authentication device stores a second secret key, a second public key and a signature verification key. The on-vehicle authentication device acquires the first public key, verifies the authenticity of the electronic signature using a signature verification key, encrypts the second public key using the authentic first public key and transmits the encrypted second public key. The communication device receives the encrypted second public key, decrypts the encrypted second public key using the first secret key, encrypts the first public key using the decrypted second public key. The on-vehicle authentication device receives the encrypted first public key, decrypts the encrypted first public key using the second secret key, and authenticates that the communication device is an authentic device when the decrypted first public key has been determined to be authentic (Takada, Abstract and Figure 4), EKBERG (US Pub No. 2018/0114220) discloses establishing a new cryptographic identity for an electronic device comprises providing in the electronic device at least one device key for encryption or decryption of data or commands or for proving the identity of the electronic device according to the new cryptographic identity; and uploading, to a public ledger for tracking a chain of cryptographic identities established for said electronic device, information indicative of an identity of a stakeholder establishing the new cryptographic identity and an order in which the new cryptographic identity was established with respect to other cryptographic identities in said chain. (EKBERG, Abstract), Wichmann et al. (US Pub No. 2012/0272052) discloses coupling protected digital data object, for example an application program, and a specified computer, which allows for, if desired, individual components of the computer to be modified. A cryptographic key is generated on the basis of current components of a computer in order to decrypt an encrypted, computer-specific authorization code for executing a protected digital data object on the computer. The computer-specific authorization code is encrypted with a key based on original components of the computer. The key can be determined from the current components of the computer even if they are different from the original components of the computer. (Wichmann, Abstract), WANISS (US Pub No. 2011/0081888) discloses a medical device connector is provided for facilitating monitoring and control of a medical device by at least one of a plurality of wireless mobile communication devices. The connector also includes a data port for monitoring data from the medical device and controlling the medical device in response to control actions received from the wireless mobile communication device (WANISS, Abstract), Von der Ruhr et al. (US Patent No. 6,308,089) discloses limited use medical probe. The medical probe includes a memory storage component for maintaining a use value, representing either the number of uses and/or the duration of use of the medical probe. The medical probe is coupled to a medical monitoring device which prevents the performance of monitoring functions when the number of uses or the total duration of use reaches a predetermined threshold value, thereby preventing overuse of the probe (Von der Ruhr, Abstract); and Ekdahl et al. (US Pub No. 2020/0169414) discloses establishing an authenticated connection between a dialysis machine and external medical equipment. The dialysis machine is caused to establish a short-range wireless connection between the dialysis machine and external medical equipment. A first shared key is associated with the short-range wireless connection. The dialysis machine is further configured to obtain a second shared key generated using the first shared key and to generate a first signature, using the obtained second shared key. The dialysis machine is further configured to send, to the external medical equipment, an authentication request comprising the generated first signature and to receive in return an authentication accept comprising a second signature. Furthermore, the dialysis machine is configured to verify the authenticity of the external medical equipment using the second signature (Ekdahl, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “receiving, by the SAE, the metadata signature from the electronic component, the metadata signature from the electronic component of the computer system; encrypting, by the SAE, the metadata signature to generate a first encrypted metadata; and determining, by the SAE, that the first encrypted metadata substantially matches a first key associated with the electronic component and stored in the SAE, and in response: providing, by the SAE, the first key to the electronic component as a validation key to be used by the electronic device in communications with other electronic components of the computing system” (as recited in claims 1, 11 and 16). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437